Citation Nr: 0612646	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-24 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for left ear disorder, 
claimed as a perforated ear drum, otitis media and otitis 
externa.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed skin 
disorder.  

4.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  






REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active honorable service from November 1966 
to August 1969.  

The veteran also had service from April 1975 to 
January 1976.  However, in a May 1977 Administrative 
Decision, the RO found that such service had been under 
dishonorable conditions.  Therefore, the RO concluded he was 
not eligible for VA benefits, other than certain excepted 
insurance rights, based on that period of service.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1976).  

This comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in January 2002 and July 
2003.  

The issues of service connection for an ear disorder, 
hypertension and a skin disorder are addressed in the REMAND 
portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested 
primarily by depression, brooding, social discomfort, low 
energy, poor concentration, dysphoria, feelings of 
helplessness and worthlessness, sleep problems and 
occasional nightmares, avoidance behavior and startle 
response and to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 including 
Diagnostic Code (DC) 9411 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim for an increased rating for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in September2002 and October 2003, the RO 
informed the veteran that in order to establish an increased 
evaluation for PTSD, the evidence had to show that such 
disorder had gotten worse.  In particular the RO requested 
medical or other evidence of persistent or recurring 
symptoms of PTSD.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish 
VA any other information or evidence in the veteran's 
possession that pertained to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
Appl 112 (2004).  

In this case, not only did the September 2002 notice precede 
the RO's July 2003 decision which denied a rating in excess 
of 30 percent for PTSD, that notice and the one sent in 
October 2003 complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §3.159(b).  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC); and a copy of the Board's 
remand notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating, but he was not provided with 
notice of the type of evidence necessary to establish 
effective dates for any disability on appeal.  

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence shows that an increased rating is warranted.  When 
the RO effects that decision, it will be responsible for 
addressing any notice defect with respect to the effective 
date elements when effectuating the award.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claim for an increased 
rating for PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
claim for an increased rating for PTSD.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an increased rating for PTSD.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  Accordingly, the Board will proceed to the 
merits of that issue.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the service-connected 
PTSD.  

The RO's January 2002 decision on appeal granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective on August 30, 1999, was an initial rating 
award.  

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A careful review of the evidence, including reports of VA 
psychiatric examinations performed in October 1999 and 
October 2002 and reports of VA outpatient treatment from 
June 2001 to the present, shows that the veteran's PTSD is 
manifested primarily by depression, brooding, social 
discomfort, low energy, poor concentration, dysphoria, 
periodic feelings of helplessness and worthlessness, sleep 
problems and occasional nightmares, avoidance behavior and 
startle response.  

This medical evidence shows a most recent GAF score of 58.  
Other earlier assigned GAF scores have been in the range of 
50.  

GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  

The demonstrated symptomatology, in the Board's opinion, 
more closely resembles a level of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work 
and social relationships supporting the assignment of a 
50 percent rating.  To that extent, the appeal is granted.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not demonstrate obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  

The findings in this case do not reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
and inability to establish and maintain effective 
relationships.  

Absent such findings, the veteran cannot be assigned a 
rating higher than 50 percent in accordance with the 
applicable criteria.  

In fact, the report of the most recent VA psychiatric 
examination shows that has been able to maintain a 
relatively healthy family life and had been gainfully 
employed throughout his life.  Accordingly, a 50 percent 
rating and no more is warranted for the service-connected 
PTSD.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected PTSD have been generally 
consistent since August 30, 1999, the date that service 
connection became effective.  Accordingly, there is no basis 
to invoke the principle of staged ratings.  



ORDER

An initial increased rating of 50 percent, but not higher 
for the service-connected PTSD is granted, subject to the 
regulations governing the award of VA monetary benefits.  



REMAND

As noted, the veteran also seeks service connection for an 
ear disorder, hypertension and a skin disorder.  

The Board notes that the service medical records show that, 
in February 1968, he was treated for otitis media and otitis 
externa of the right ear.  

During his initial VA ear, nose, and throat examination in 
March 2002, the veteran's right tympanic membrane was 
reportedly sclerotic.  

Significantly, the medical records are negative for any 
complaints or clinical findings of left ear disability, 
including a perforated eardrum, otitis media or otitis 
externa.  

The veteran also asserts that his hypertension is 
proximately due to or the result of his service-connected 
PTSD (VA Form 9, received by the RO in July 2004).  To date, 
these assertions have not been addressed by the RO.  

The Court has stated that when a service-connected disorder 
causes an increase in disability to a non-service-connected 
condition, such an increase is to be treated as if service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran asserts that his skin disorder is the result of 
his exposure to Agent Orange in the Republic of Vietnam.  
However, his service medical also show that on several 
occasions he was treated for a skin disorder, variously 
described as ringworm on his left shoulder and a rash over 
various parts of his body (September and October 1967 and 
May 1968).  

The more recent medical records show that the veteran has 
been treated for various skin disorders, such as dermatitis 
(VA examination, October 1999), dyshidrotic eczema, 
urticaria (VA Agent Orange Protocol Examinations in August 
1999 and February 2001).  

While the RO has considered the veteran's claims with 
respect to Agent Orange exposure, it has not addressed 
whether there is a nexus between any current skin disability 
and his demonstrated manifestations in service.  

In Dingess/Hartman, the Federal Circuit held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection 
left ear disability, hypertension, and a skin disorder.  

However, he was not been provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for any disability on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of any 
claimed ear disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
demonstrated ear disability is to an 
eardrum perforation, otitis media, 
otitis externa or other event of the 
veteran's period of active service.  The 
rationale for all opinions must be set 
forth in writing.  

3.  The veteran also should be afforded 
an examination determine the nature and 
likely etiology of the claimed 
hypertension.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

Based on his/her review of the record, 
the examiner should an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that any currently demonstrated 
disability manifested by hypertension is 
due to any event or incident of the 
veteran's service or is caused or 
aggravated by the service-connected 
PTSD.  The rationale for all opinions 
must be set forth in writing.  

4.  The veteran should be afforded an 
examination to determine the nature and 
likely etiology of the claimed skin 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

Based on his/her review of the record, 
the examiner should render an opinion as 
to whether it is more likely than not, 
at least as likely as not, or less 
likely than not that any currently 
demonstrated skin disability is due to 
any event or incident of the veteran's 
service, including, but not limited to, 
the skin manifestations in September and 
October 1967 and May 1968, or his 
exposure to Agent Orange in the Republic 
of Vietnam.  The rationale for all 
opinions must be set forth in writing.  

5.  Following completion of all 
indicated development, the RO should 
undertake to readjudicate the issues of 
service-connection for ear disorder, 
hypertension and a skin disorder.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


